Citation Nr: 0008091	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for allergic rhinitis.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active air service from October 1979 to 
March 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied service connection for asthma and 
allergic rhinitis.  The Board, in August 1996, remanded the 
claims for further development of the record.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The evidence indicates that the appellant had asthma as a 
child.  

3.  During service, his asthma increased in severity.  

4.  The evidence of record indicates a continuity of 
symptomatology between the in-service and post-service 
findings of allergic rhinitis.  


CONCLUSIONS OF LAW

1.  The appellant's pre-existing asthma was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).  

2.  The appellant's allergic rhinitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The threshold 
question is whether he has presented evidence of a well-
grounded claim, plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be competent 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  A claim may also be well 
grounded if the condition is observed during service or 
during any applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  

VA examination in October 1996 showed findings of chronic 
asthma and allergic rhinitis, thereby satisfying the first 
element of a well-grounded claim.  As for the second element, 
requiring evidence of a disability in service, the service 
medical records documented a long history of asthma and 
allergic rhinitis.  Although it appears that the appellant's 
service medical records prior to 1980 may have been lost (the 
purpose of an August 1981 examination was "lost record"), 
the service medical records revealed a history of childhood 
asthma until age 11.  He apparently was asymptomatic until 
1980.  Service medical records from then until his separation 
from service in March 1994 revealed continuing, escalating 
symptomatology of asthma and allergic rhinitis.  A medical 
evaluation board report in August 1993 revealed severe 
symptoms consistent with seasonal allergic rhinitis and 
reactive airway disease, which was easily controlled by 
medication.  These findings satisfy the second element of a 
well-grounded claim.  The findings of asthma and allergic 
rhinitis in the October 1996 VA examination and in the 
service medical records through separation from service 
suggest a continuity of symptomatology, satisfying the final 
element of a well-grounded claim.  

As the claims are well grounded, VA has a duty to assist the 
appellant in further development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  The Board remanded the 
claim in August 1996 so that the appellant could be afforded 
a VA examination to determine the nature and etiology of his 
asthma and allergic rhinitis.  That examination was conducted 
in October 1996, but as the RO believed it was not responsive 
to the Board's remand directives, it ordered another 
examination which was scheduled in December 1998, however, 
the appellant failed to report for the examination.  The 
appellant is entitled to compliance with the Board's remand 
directives, see Stegall v. West, 11 Vet. App. 268, 270-71 
(1998); yet, the duty to assist is not always a one-way 
street, and the appellant cannot wait passively for 
assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board need not sort through the conflicting policy 
questions presented by these procedural facts as the analysis 
of the evidence set forth below supports the claims.  

With respect to the claim of service connection for asthma, 
the record indicates that the appellant had asthma as a child 
until he was 11 years old.  A pre-existing disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  The service medical records show 
continuous asthmatic symptomatology from about 1980 until his 
separation from service in 1994.  That symptomatology grew 
worse over time, and at service separation consisted of 
severe reactive airway disease controlled by medication.  
This worsening symptomatology manifests an increase in the 
disease during service.  The record does not suggest that 
this increase was due to a natural progression of the 
disease.  The VA examination in October 1996 found similar 
asthmatic symptomatology.  The proximity of the 
VA examination findings in October 1996 to the findings in 
the service medical records ending in March 1994 demonstrate 
a linkage between these groups of symptoms.  Thus, the 
escalating asthmatic symptoms over the course of the 
appellant's service demonstrated an aggravation of those 
symptoms during service, which, in turn, are linked to the 
post-service asthmatic disease.  In light of this evidence, 
the Board concludes that the evidence supports the 
appellant's claim of service connection for asthma.  

With respect to the claim of service connection for allergic 
rhinitis, the record first documented findings of that 
disease in about 1980.  The symptomatology continued and 
mirrored the worsening asthmatic disorder.  By March 1994, 
when the appellant separated from service, he had symptoms 
consistent with severe seasonal allergic rhinitis.  VA 
examination in October 1996 found similar symptomatology of 
severe seasonal rhinitis.  The proximity of the October 1996 
VA examination findings to the long history of allergic 
rhinitis in service demonstrates a continuity of 
symptomatology, supporting a finding of service connection.  
38 C.F.R. § 3.303(b).  The Board concludes, therefore, based 
on this continuity of symptomatology, that the evidence amply 
supports the claim of service connection for allergic 
rhinitis.  


ORDER

Service connection for asthma is granted.  

Service connection for allergic rhinitis is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



